Orders, Supreme Court, New York County (Stuart C. Cohen, J.), entered December 10, 1991, and March 24, 1992, respectively, which conditioned the amendment of the complaint upon the payment of $1,200 in costs to each defendant, and which, upon granting reargument of that decision, adhered to the original determination, unanimously affirmed, with costs.
The trial court did not abuse its discretion in requiring plaintiffs to pay each defendant costs of $1,200. The amendment of the complaint to include the cause of action for lack of informed consent was permitted about 10 years after the cause of action arose and after all previous discovery had been completed. Since that cause of action had not been discussed specifically during discovery, defendants should be reimbursed for any further discovery required on the matter. $1,200 is not excessive in light of amounts previously imposed by this Court (see, for example, Penick & Co. v Blue Comet Express, 81 AD2d. 505 [1981], wherein permission to interpose an affirmative defense after only an 18-month delay was conditioned upon payment of costs of $1,000). Moreover, since each defendant has been represented separately by counsel in this matter, it was appropriate to require that each be paid $1,200. Concur— Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.